
	
		II
		111th CONGRESS
		1st Session
		S. 2216
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain food
		  processors.
	
	
		1.Certain food
			 processors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Food processors powered by direct induction motors, each having
						a multiple sealed bowl system with height adjusting seals in the bowl covers;
						having a blade lock that allows the processing blade to lock on to the
						processing bowl, with a bowl capacity of 2.8 liters or more but not over 3.85
						liters for the largest bowl (provided for in subheading
						8509.40.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
